Citation Nr: 0930591	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  02-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979 and subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims.  The appellant submitted a notice of 
disagreement in October 2001 and perfected his appeal in May 
2002.

The Board notes that service connection was initially denied 
for these claims in May 1998 and February 1999 on the basis 
that the claims were not well grounded.  In February 2001, 
the appellant sought to reopen his claims.  The standard for 
adjudicating claims for VA benefits was changed, effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2009).  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
Pursuant to Section 7(b) of the VCAA, a claim denied or 
dismissed as not well grounded shall, on the request of the 
claimant or on the Secretary's own motion, be readjudicated 
as if the denial or dismissal had not been made, provided 
that the denial was one that became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
the date of enactment of the VCAA.  See also VAOPGCPREC 3-
2001.  In addition, the VCAA provides that in cases where 
claimants have a prior claim denied as not well grounded, 
they have two years from the date of enactment of the VCAA to 
request re-adjudication of the claim under subsection 7(b) of 
the VCAA.  Accordingly, the Board will adjudicate the claims 
on a de novo basis.

The issues on appeal herein were previously before the Board 
and were remanded in May 2007 for additional evidentiary 
development and to accord the appellant due process.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2002, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

The evidence of record indicates that the appellant is in 
receipt of Social Security Administration (SSA) disability 
benefits.  See VA Form 646, January 31, 2005.  Medical 
records associated with any determination decision may shed 
light on the nature and origin of the appellant's claimed 
disabilities.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should contact SSA for 
the purpose of obtaining copes of any 
records from that agency that pertain to 
the appellant's claim for disability 
benefits, to specifically include any 
decision and the medical records relied 
thereupon.  Any records so obtained 
should be associated with the 
appellant's claims file.  Any notice 
from SSA that these records are not 
available should be memorialized in the 
appellant's claims file.

2.  After undertaking any additional 
development which it deems necessary, 
the RO/AMC should then readjudicate the 
appellant's claims of entitlement to 
service connection for posttraumatic 
headaches and an acquired psychiatric 
disorder, to include depression and 
PTSD.  If any benefit sought on appeal 
remains denied, the RO/AMC should 
provide the appellant and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

